Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 5/4/2021 claimed priority of date 7/31/19.
2.    Claims 1-20 are cancelled and Claims 21-40 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. 	Claims 21, 36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 20 of U. S. Patent Application Publication No. 11,029968. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 36 and 40 of the instant application is anticipated by claims 1, 16 and 20 of the patent where claims of the patent contain all the limitations of claims 21, 36 and 40 of the instant application. Therefore, Claims 21, 36 and 40 of the instant application therefore is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soares et al. (“Soares”), U.S. Patent Publication No. 2013/0290644.
Regarding Claims 21, 36 and 40, Soares teaches a method comprising, by a kernel-mode thread of an operating system of a computing device:

determining to pause the execution of the first operations [Para: 0054(“determines … system call is blocked” so that it can be put to queue for later execution)];
enqueuing a workload on a schedule queue for resuming the execution of the first operations in a future, wherein the workload comprises data associated with executing a remainder of the first operations [Para: 0055(“syscal thread … then put to sleep” in a queue for future execution) and Fig-2b(when “put blocked syscall to sleep”)]; and
	executing second operations corresponding to a second system call, wherein data associated with executing the second operations are stored on the kernel stack associated with the processor [Para: 0042(“If a system call is blocked … will begin processing the remaining system calls awaiting processing”) and 0055; Fig-2b(at step 218)].
Regarding Claims 22 and 37, sores teaches wherein a processor of the computing device is associated with only one kernel-mode thread [Para: 0006 and 0038].

Regarding Claims 23 and 38, Sores teaches wherein the first operations and the second operations are executed by the kernel-mode thread running on the processor [Para: 0012 (multi-core processor) and 0016].
Regarding Claims 24 and 39, Sores teaches wherein determining to pause the execution of the first operations comprises calling a scheduler function, wherein the scheduler function makes a schedule decision among a plurality of workloads in the schedule queue [Para: 0029(“sys call can be scheduled” by a scheduler)].
Regarding Claim 25, Sores teaches wherein the schedule decision is made based on one or more scheduling policies [Para: 0029(based on “system call was invoked, thus providing improved spatial locality and reducing indirect overheads”)].
Regarding Claim 26, Sores teaches wherein the operating system is a microkernel- based operating system [para: 0005, 0006], wherein user-mode threads in the operating system comprise user application threads and service-providing threads [Para: 0011(user application)].
Regarding Claim 27, Sores teaches wherein a first service-providing thread provides a particular service to one or more user-mode threads [Para: 0003(“common services for application programs which are to be executed”)].
Regarding Claim 28, Sores teaches wherein a request for the particular service from one of the one or more user-mode threads to the first service-providing thread is communicated through one of available Inter-Process Communication (IPC) mechanisms [Para: 0066(“continuous communication between the application and the operating system kernel”)].
Regarding Claim 29, Sores teaches wherein a result of the particular service from the first service-providing thread to the one of the one or more user-mode threads is communicated through one of the available IPC mechanisms or a shared memory [Para: 0013 and 0030 0037(“syscall pages or other shared memory structure … to appropriately execute those calls on behalf of the requesting user-mode thread … to place any return values in the corresponding syscall page … to update appropriately its status”)].
Regarding Claim 30, Sores teaches wherein the service-providing threads comprise device drivers [Para: 0013(threads for application are executed upon a driver loading an operating system)].
Regarding Claim 31, Sores teaches wherein the user application threads are implemented with an event-driven architecture [Para: 0014(“event driven programs”)].
Regarding claim 32, Sores teaches wherein the first system call is made by a first user-mode thread, wherein thread state information associated with the first user-mode thread is stored into a memory space associated with the first user-mode thread before the first operations are executed [Para: 0011(“system call to be placed into the shared memory space” in “user-mode”)], and wherein the thread state information associated with the first user-mode thread is a snapshot of register values associated with the processor when the first user-mode thread makes the first system call [Para: 0030(such thread status value indicating “ "free", "submitted", "busy", "cancel", "done" ... return value”)].
Regarding Claim 33, Sores teaches wherein the memory space associated with the first user-mode thread is a Thread-Local Storage (TLS) associated with the first user-mode thread or a Thread Control Block (TCB) associated with the first user-mode thread [para: 0006, 0011].
Regarding Claim 34, Sores teaches wherein the second system call is made by a second user-mode thread, and wherein the second operations comprise returning to the second user-mode thread [Fig-2b(start another syscall thread)].
Regarding Claim 35, Sores teaches wherein returning to the second user-mode thread comprises:
retrieving thread state information associated with the second user-mode thread from a memory space associated with the second user-mode thread (at step 226 “is previously blocked syscall thread no longer bloked”);
returning results of the second operations to the second system call (when step 226 -[Wingdings font/0xE0] Y/N); and
restoring registers of the processor with the retrieved thread state information [Para: 0057 and 0058; Fig-2c(as a result step 230 takes place)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187